Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 1, 1996, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At the time of trial, the People offered into evidence a DNA chart containing the results of DNA testing conducted on samples taken from both the victim and the defendant. This DNA chart had been offered into evidence through the testimony of a forensics expert, who supervised the persons who conducted the tests, but did not engage in any of the actual testing procedures. Having failed to object with any specificity, the defendant’s present claim, that the DNA chart was inadmissible hearsay, was not challenged on that basis at trial and hence is unpreserved for appellate review (see, CPL 470.05; see also, People v Udzinski, 146 AD2d 245; People v N’Guyen, 184 AD2d 274).
In any event, the defendant’s claim is without merit given that this DNA chart could have been admitted under the business records exception to the hearsay rule (see, CPLR 4518 [a]; People v Cratsley, 86 NY2d 81).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, Goldstein and Luciano, JJ., concur.